NO. 07-01-0398-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



DECEMBER 31, 2002



______________________________





TERENCE BLAKE POLK, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B13698-0004; HONORABLE ED SELF, JUDGE



_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.

Appellant Terence Blake Polk appeals from a judgment revoking community supervision and imposing sentence pursuant to his conviction for burglary of a habitation.  We affirm.

Pursuant to a plea bargain, appellant entered a plea of guilty to a charge of burglary of a habitation.  The 
judge of the 242nd District Court of Hale County found that the evidence substantiated appellant’s guilt, accepted the guilty plea, found appellant guilty, and sentenced him to confinement for 10 years and a fine of $1,000
.  The confinement portion of the sentence was suspended and appellant was placed on community supervision for 
10 years.

On March 1, 2001, the State filed a motion to revoke appellant’s community supervision.  The motion was heard on September 7, 2001.  The trial judge found that appellant violated his probation terms, 
revoked the order placing appellant on community supervision, and ordered that appellant serve the confinement portion of his sentence in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a general notice of appeal.   
 

Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the record has been diligently reviewed and that in the opinion of counsel, the record reflects no reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  Counsel has discussed why, under the controlling authorities, there is no reversible error in the trial court proceedings or  judgment.  
See
 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).   

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a response to counsel’s motion and brief.  Appellant has not filed a response to counsel’s motion and brief.

We have made an independent examination of the record to determine whether there are any arguable grounds for appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous. 

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.



Phil Johnson

    Justice





Do not publish.